Citation Nr: 0528051	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  96-40 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for anxiety reaction with 
depressive features, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America 

	
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 until 
December 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran filed his notice of 
disagreement (NOD) in June 1996, a Statement of the Case 
(SOC) was issued in July 1996, and the veteran perfected his 
appeal in August 1996.

In January 1997, the veteran had a hearing before a hearing 
officer at the RO.


FINDINGS OF FACT

The competent medical evidence shows that the veteran's 
psychiatric disorder has reduced his reliability, 
flexibility, and efficiency to such an extent as to result in 
considerable social and industrial impairment.


CONCLUSION OF LAW

Criteria for a disability rating of 50 percent disabling for 
anxiety reaction with depressive features have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code (DC) 9400.








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The current rating schedule for mental disorders is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), and mental disorders, including general 
anxiety disorder, are specifically rated under 38 C.F.R. §§ 
4.125-4.130, Diagnostic Codes 9201-9440.  However, the Board 
notes that during the course of this appeal the regulations 
for rating disabilities of mental disorders were revised 
effective November 7, 1996.  61 Fed. Reg. 52,700 (Oct. 8, 
1996).  The Board will consider all applicable versions of 
the rating criteria, as did the RO.  However, only the new 
criteria are to be applied as of that effective date (i.e., 
at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's service-connected general anxiety disorder is 
currently assigned a 30 percent disability rating.  Prior to 
November 7, 1996, a 30 percent disability rating was granted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
or when the psychoneurotic symptoms resulted in reduction of 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  Id.; Johnson 
v. Brown, 7 Vet. App. 95 (1994).

A 50 percent disability rating was assigned when a veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or where 
by reason of psychoneurotic symptoms the veteran's 
reliability, flexibility and efficiency levels was so reduced 
as to result in considerable industrial impairment.  Id.

As of November 7, 1996, a 30 percent disability rating is 
assigned when a veteran has occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9440.

A 50 percent disability rating is assigned for a general 
anxiety disorder when a veteran has occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are 
intended to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Rating Schedule.  Instead, VA must consider 
all symptoms of a veteran's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.

In September 1994, the veteran submitted a note from his 
private doctor who indicated that he had been treating the 
veteran since 1988.  The doctor indicated that the veteran's 
condition has been characterized by psychomotor retardation 
and lack of energy to do anything.  The doctor described the 
veteran as sad looking, and the veteran expressed feelings of 
worthlessness and hopelessness.  The doctor indicated that 
the veteran avoids eye contact, and is usually silent. The 
conversations usually refer to recurring episodes of 
irritability, crying spells and some somatic complaints.  The 
doctor diagnosed the veteran with severe chronic 
schizophrenia.

In February 1996, the veteran presented for treatment 
complaining of general malaise.  

In March 1996, the veteran underwent a VA examination.  The 
examiner described the veteran's attire as clean and neat; 
and indicated that the veteran looked somewhat retarded, 
rather down, and considered him to be angry underneath.  
Nevertheless, the veteran responded to all of the examiner's 
questions relevantly and coherently with very little 
elaboration and there was no delusional material or 
perceptive disorder detected.  The veteran appeared 
depressed, but did not seem suicidal, and his judgment was 
not impaired.  Accordingly, the examiner diagnosed the 
veteran to have generalized anxiety disorder and assigned him 
a Global 
Assessment and Functioning (GAF) score of 60.

At his hearing before a hearing officer in January 1997, the 
veteran indicated that he has almost no friends, but that his 
relationship with his family is good, because he relies on 
them.  He testified that he sleeps poorly and has frequent 
nightmares three to four times per week, which are related to 
his time in the Army.  The veteran indicated that he could 
occasionally go places where people were when he felt good, 
but usually it would make him nervous and insecure.  The 
veteran attended church, but that was his only activity.  The 
veteran also asserted that in his opinion, his anxiety 
disorder was getting worse.  The veteran also expressed some 
dissatisfaction with his VA examination, indicating that he 
had only been asked three questions over a five minute 
period.  

The veteran also submitted a letter dated March 1997 from a 
medical worker at the Vet Center indicating that the veteran 
had been receiving individual and group counseling as he 
dealt with emotional problems such as nightmares, anxiety, 
depression, anger, and isolation which he associated with his 
time in the Republic of Vietnam.

The veteran was scheduled for another VA examination, which 
he underwent in September 1997.  The examiner found that the 
veteran was slightly anxious, but noted that his attention, 
concentration and memory were good, and his speech was clear 
and coherent.  The veteran was neither hallucinating, nor was 
he suicidal or homicidal.  His insight and judgment were 
deemed to be fair, and the veteran was noted to exhibit good 
impulse control.  The examiner diagnosed the veteran to have 
anxiety disorder with depressive features, and deferred the 
assignment of a GAF score.

The veteran submitted another record from his private 
psychiatrist dated in March 1998.  The psychiatrist indicated 
that he saw the veteran monthly, and reported that the 
veteran's condition had been characterized by psychomotor 
retardation and lack of energy to do anything.  The 
psychiatrist described the veteran as sad looking and noted 
that the veteran expressed feelings of worthlessness and 
hopelessness.  The veteran was usually uncommunicative.  
During the session, the veteran avoided eye contact, remained 
silent, and his thought content dwelled on his condition.  
The psychiatrist noted that the veteran's conversation 
usually referred to recurring episodes of irritability, 
crying spells and some somatic complaints, and indicated the 
veteran continued to feel chest tightness and feared an 
impending disaster.

The veteran underwent a third VA examination in February 
2003.  The veteran reported having occasional emotional 
crises, as well as anxiety and difficulty sleeping.  When not 
taking his medication, the veteran indicated that he has the 
crises and has flashbacks to Vietnam.  Upon examination, the 
examiner found the veteran to be clean, adequately dressed 
and groomed, and alert and oriented; however, the veteran 
appeared to be anxious and somewhat depressed.  The veteran's 
concentration was found to be fair, his speech was clear and 
coherent and he was not hallucinating, suicidal or homicidal.  
The veteran's insight and judgment were deemed to be fair; 
and the examiner noted that the veteran exhibited good 
impulse control.  The examiner diagnosed the veteran to have 
generalized anxiety disorder and assigned a GAF score of 70.  
The examiner also opined that there was no evidence, based on 
the veteran's records and evaluations, of schizophrenia.

The veteran submitted a letter from his psychiatrist, dated 
March 2003, who indicated that he has been treating the 
veteran on a regular monthly basis since 1988.  The 
psychiatrist noted that the veteran's attention and 
concentration are slightly diminished and his mood was 
anxious and sad with a blunted affect.  The psychiatrist 
noted that the veteran's condition is characterized by 
psychomotor retardation, and lack of energy to do anything.  
The veteran was noted to be forgetful, with abdominal 
discomfort and weight loss.  The veteran reported hearing 
voices calling his name, and that he was frequently anxious 
and irritable.  The psychiatrist noted that veteran avoided 
eye contact and is usually not communicative.  The 
psychiatrist diagnosed the veteran to have schizophrenia and 
indicated that considering the severity of the veteran's 
physical and emotional symptoms and age, the veteran is 
totally incapacitated from engaging in a gainful job 
situation.  The psychiatrist also noted that the veteran's 
condition causes complete social and industrial 
inadaptability.   

The Board notes that a GAF score between 51 and 60 is 
assigned for moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or for 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
DSM-IV.  However, the Board notes that the symptoms become 
milder as the score gets higher.  See id.  As such, a score 
of 60 represents a considerably milder manifestation of the 
aforementioned symptoms than a score of 51 would.  See id.

A GAF score between 61 and 70 represents some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The Board notes that in his testimony at the hearing before 
the RO, the veteran indicated that he was seeking an increase 
to 50 percent for his psychiatric disability, and that a 
grant of 50 percent would satisfy his claim.  A review of the 
veteran's claims folder does not reveal a change in the 
veteran's sentiment, and as such, the Board would consider a 
50 percent grant to fully satisfy the veteran's claim.  The 
evidence also shows that there is some measure of 
disagreement between the various medical opinions of record.  
The VA examiner noted that the veteran had only mild symptoms 
of anxiety, whereas the veteran's private doctor indicated 
the veteran's condition was severe.  Other documents reflect 
the veteran is not working, and has limited social 
interaction.  Resolving this conflict in the evidence in the 
veteran's favor, the Board finds that the veteran's 
reliability, flexibility and efficiency may be viewed as so 
reduced so as to result in considerable social and industrial 
impairment.  Accordingly, the Board finds that the overall 
disability picture is best reflected by a 50 percent 
disability rating, and the appeal is granted.   


II.  Veterans Claims Assistance Act Compliance

The Board observes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), was enacted.  
VCAA imposed on VA certain notice and assistance duties.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
on or after November 9, 2000, or not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Since this decision represents a complete grant of the 
benefits sought by the veteran, however, any discussion as to 
VA compliance with VCAA notice and assistance duties is not 
necessary.   




ORDER

Entitlement to a 50 percent disability rating for anxiety 
reaction with depressive features is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


